                                                                         o·
      Case: 4:19-cr-00313-JAR Doc. #: 2 Filed: 04/25/19 Page: 1 of 1 PageID #: 4
                               0
                            UNITED STATES DISTRICT COURT                  SUPPRESSED
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
                                                                                 ·FILED

UNITED STATES OF AMERICA,                        )                              APR 2 5 2019
                                                 )                            U. S. DISTRICT COURT
               Plaintiff,                        )                          EASTERN DISTRICT OF MO
                                                                                     ST.LOUIS
                                                 )
v.                                               ) No.
                                                 )
JARED BRITTON,                                   )
                                                 )     4:19CR313 JAR/SPM
               Defendant.                        )


                                         INDICTMENT

                                          COUNT ONE

The Grand Jury charges that:

     On or aboµt, April 2, 2019, in the County of St. Louis, within the Eastern District of Missouri,

                                       JARED BRITTON,

having been convicted previously of crimes punishable by a term of imprisonment exceeding one

year under the laws of the State of Missouri, did knowingiy possess a firearm which had previously

traveled in interstate or foreign commerce.

     In violation of Title 18, United States Code, Section 922(g)(l).

                                                 A TRUE BILL.


                                                 FOREPERSON



JEFFREY B. JENSEN
United States Attorney


THOMAS J. MEHAN, #28958MO
Assistant United States Attorney
